Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest a pallet with frame support and an interchangeable cover comprising a platform (1) made up of two crossbars (2) and three stringers (3), which together form a parallelogram; both the cross members (2) and the stringers (3) have a front part comprising a longitudinal edge with at least one bevel (4); the pallet further comprises three main blocks (5), each of which comprises a lower base and an upper base; the main blocks (5) are fixed on each crossbar (2) distributed one on each  longitudinal edge and one in the center, such that each main block is aligned with, and on top of a corresponding stringer (3), each main block (5) is prismatic in shape, each main block (5) further comprises a second prism of smaller proportion located along the upper base of the main block allowing at least three supports on the upper base; the pallet further comprises at least one secondary block (6) fixed to the center of each stringer (3), each secondary block comprises an upper base, each secondary block (6) is prismatic in shape, each secondary block (6) further comprises a second prism of smaller proportion located along the upper base of the secondary block (6) allowing to have, at least, two supports on the upper base; the pallet further comprises a frame (7) having a perimeter and a plurality of bars (8) within the perimeter; the frame (7) is positioned over the main blocks (5) and secondary blocks (6), forming a flange (11) in the contour of the main blocks and the secondary blocks; at least four bars (8) are positioned on the main block (5) and secondary block (6), a plurality of barriers (9) are between the bars (8); the interchangeable cover (10) adapted to fit over the frame (7) within the flange (11).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865. The examiner can normally be reached m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE V CHEN/Primary Examiner, Art Unit 3637